Citation Nr: 0739227	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for a low back 
disability, and denied his claim for a TDIU rating.


FINDINGS OF FACT

1.  The veteran's low back disability (moderate lumbar 
stenosis) is manifested by forward flexion of the 
thoracolumbar spine to no more than 20 degrees.  It has not 
been productive of six weeks of incapacitating episodes 
within the past 12 months, and ankylosis has not been shown.  

2.  The veteran's low back disability is manifested by 
neurological impairment which approximates no more than mild 
bilateral incomplete paralysis of the sciatic nerves.

3.  The veteran is service-connected for a low back 
disability, evaluated as 40 percent disabling, and for 
radiculopathy into the right and left lower extremities, 
evaluated as 10 percent disabling for each extremity.  The 
combined evaluation is 50 percent.

4.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a low back disability (moderate 
lumbar stenosis) have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5236, 5237, 5243 (2007).  

2.  The criteria for separate bilateral ratings in excess of 
10 percent for neurological manifestations of a low back 
disability (mild incomplete paralysis of the sciatic nerve) 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 
8720 (2007).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); but see Hart v. Mansfield, 2007 WL 4098218 
(Vet. App. June 15, 2007) (holding that staged ratings are 
appropriate where the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that warrant different ratings).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran's lumbar spine disability in this case was rated 
40 percent disabling under the old diagnostic criteria of DC 
5295, which contemplated lumbosacral strain.  Prior to the 
veteran's filing a claim for an increased rating, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Under the revised 
diagnostic criteria as currently in effect, the veteran's 
lumbosacral strain is rated under DC 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5237.  Other applicable diagnostic codes include DCs 5242 
and 5243, which pertain to degenerative arthritis of the 
spine and intervertebral disc syndrome, respectively.  
38 C.F.R. § 4.71a, DC 5242, 5243.  These diagnostic codes are 
also rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 
directs that degenerative arthritis of the spine be evaluated 
under DC 5003.  See 38 C.F.R. § 4.71a, DC 5243.  Diagnostic 
Code 5003 allows for the assignment of a 20 percent rating 
only where there is X-ray evidence of arthritis of two or 
more major joints or two or more minor joint groups.  The 
lumbar spine may only be rated as one major joint.  
Regardless, the veteran is already in receipt of a rating in 
excess of 20 percent, and thus neither DC 5003 nor 5242 may 
serve as a basis for an increased rating in this case.  38 
C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

The Board thus turns to the applicable criteria.

The General Rating Formula for Diseases and Injuries of the 
Spine provides in this case for a maximum rating of 40 
percent.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  As noted above, 
however, the veteran is already in receipt of a 40 percent 
disability rating.  Accordingly, the General Rating Formula 
for Diseases and Injuries of the Spine may not serve as a 
basis for an increased rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  On VA examination in August 
2004, the veteran did not report experiencing any 
incapacitating episodes under the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Additionally, the record does not 
otherwise reflect that he has experienced any incapacitating 
episodes since the year prior to filing his claim for an 
increased rating.  Accordingly, he is not entitled to a 
rating higher than 40 percent based upon incapacitating 
episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
August 2004 VA examination shows flexion to 20 degrees, 
extension to 15 degrees, and lateral bending to 10 degrees, 
bilaterally, left lateral rotation to 10 degrees, and right 
lateral rotation to 15 degrees, which would warrant a rating 
of 40 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of either the thoracolumbar 
spine or the entire spine, are neither contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from June 2003 to July 2005 and a 
report of VA examination dated in August 2004, show symptoms 
and assessments of radiculopathy into both the right and left 
lower extremities.  The radiculopathy was associated with 
weakness, causing unsteadiness, and occasional falls.  While 
VA examination in August 2004 did not reveal any objective 
evidence of muscle spasm, subsequent treatment records show 
demonstrable muscle spasm of the thoracolumbar spine.  

On VA examination in August 2004, the veteran had sensation 
intact to pinprick and light touch in both the right and left 
legs.  Additionally, there was no muscle atrophy, and the 
veteran was found to have 4+/5 strength in the lower 
extremities, bilaterally.  His reflexes were 2+ at the knees 
and ankles, bilaterally.    

The findings in the medical records dating from June 2003 to 
July 2005 support a conclusion that the veteran did have 
radiculopathy.  However, no muscle atrophy is present and his 
muscle strength is virtually normal in the lower extremities, 
bilaterally.  The Board therefore finds that the veteran's 
radiculopathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to no more than separate bilateral 10 
percent ratings for the neurological manifestations of his 
low back disability under DC 8520.  The Board finds no 
evidence of organic changes, such as muscle atrophy or 
trophic changes, that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating.  The 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating, and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 
(1992).  The objective criteria, set forth at 38 C.F.R. 
§ 3.340(a)(2), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a 
TDIU when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment as a result of service-connected 
disability.  38 C.F.R. § 4.16(b).

Here, the veteran is service connected for a low back 
disability, evaluated as 40 percent disabling, and for 
radiculopathy into the right and left lower extremities, 
evaluated as 10 percent disabling for each extremity.  The 
combined evaluation is 50 percent.  The veteran therefore 
does not meet the percentage criteria laid out in 38 C.F.R. § 
4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that while the veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, the veteran is not unemployable due 
to any service-connected disability.  

The record reflects that the veteran was last employed on a 
fulltime basis in 1996.  The veteran's employment required 
frequent heavy lifting.  Because of his back disability, he 
was unable to continue at that employment.  In a September 
2005 statement the veteran reported that he was unable to 
obtain employment as a result of the narcotics he was 
required to take for back pain.  He has not attempted to find 
employment since 1996.

Treatment records dated in January 2005 show that the veteran 
reported that he was unable to work as a result of his low 
back disability.  The treating physician noted that the 
veteran had not worked since 1996, and that he was undergoing 
physical therapy on his back and was considering surgery.  
The physician agreed that the veteran was incapable of 
performing employment that required prolonged standing, 
bending, or weight lifting, but did not opine that the 
veteran's low back disability totally precluded him from 
obtaining gainful employment.  Additional pain medication was 
prescribed at that time.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the veteran's low 
back disability is productive of moderate to severe 
impairment, this disability has been determined to limit his 
ability to work in fields requiring prolonged standing, 
bending, or lifting weights, but not to totally preclude his 
ability to work.  Additionally, there is no other evidence of 
record which demonstrates that his low back disability would 
totally preclude him from being employed.  The veteran has 
been instructed not to drive after taking his pain 
medication, but there is no indication that the veteran has 
been unable to obtain employment in a position which did not 
require him to be on his feet or make heavy use of his back, 
or that he is unqualified for employment in a position which 
does not require him to be mobile.  In sum, there is no 
competent evidence of record showing that the veteran is 
unable to maintain substantially gainful employment due to 
the severity of his service-connected disabilities.

The Board acknowledges that the veteran has problems with his 
service-connected disabilities, including great difficulty 
with mobility.  This, however, is reflected in the current 50 
percent rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
While his service-connected disabilities may cause some 
economic inadaptability, this also is taken into account in 
the assigned evaluation.  In this case, there is no showing 
of total individual unemployability based solely on these 
disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although he has 
not been employed on a full-time basis since 1996, the 
preponderance of the evidence is against finding that his 
service-connected disabilities have resulted in his 
unemployability.  

The veteran asserts that he is unemployable due to his low 
back disability, but there is no indication that his low back 
disability precludes him from gainful employment.  The Board 
therefore concludes that this case presents no unusual or 
exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  In 
the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 50 percent, the 
preponderance of the evidence is against his claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  A total disability 
rating based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted and the claim is therefore denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, and a rating 
decision in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for an increased rating.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Entitlement to an increased rating for a low back disability 
is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


